41 A.3d 1276 (2012)
210 N.J. 183
In the Matter of Douglas J. DEL TUFO, an Attorney at Law (Attorney No. XXXXXXXXX).
D-108 September Term 2011 070593
Supreme Court of New Jersey.
May 22, 2012.

ORDER
This matter have been duly presented to the Court pursuant to Rule 1:20-10(b), following a motion for discipline by consent of DOUGLAS J. DEL TUFO of KENVIL, who was admitted to the bar of this State in 1997;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.15(a) (commingling personal and client funds), RPC 1.15(d) (failure to comply with recordkeeping requirements), Rule 1:21-6 (recordkeeping violations), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the parties having agreed that respondent's conduct violated RPC 1.15(a) and (d), RPC 8.1(b), and Rule 1:21-6, and that said conduct warrants a reprimand;
And the Disciplinary Review Board having determined in DRB 12-019 that a reprimand *1277 is the appropriate discipline for respondent's unethical conduct and having granted the motion for discipline by consent in District Docket No. XIV-2011-0045E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that DOUGLAS J. DEL TUFO of KENVIL is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.